Citation Nr: 0006127	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  95-17 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
claimed as secondary to service-connected multiple right leg 
fractures.

2.  Entitlement to a compensable evaluation for residuals of 
a fracture of the mandible.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1986 to July 
1986 and from August 1988 to February 1990, with evidence of 
active duty for training from July 1987 to January 1988.

In an April 1997 decision, the Board of Veterans' Appeals 
(Board) remanded the issues of entitlement to service 
connection for a back disorder, claimed as secondary to 
service-connected multiple right leg fractures, and 
entitlement to a compensable evaluation for residuals of a 
fracture of the mandible to the Department of Veterans 
Affairs (VA) Los Angeles, California Regional Office (RO) for 
additional development of the record.  A review of the record 
reflects that the requested development has been completed to 
the extent possible.  Thus, the case has now been returned to 
the Board for appellate consideration.

The Board notes that in an August 1999 rating decision, the 
RO determined that increased evaluations were not warranted 
for a fracture of the right femur, or a fracture of the right 
tibia and fibula with degenerative arthritis in the right 
knee.  The RO also denied entitlement to service connection 
for a mental condition.  The veteran has not filed a notice 
of disagreement as to that rating decision.



FINDINGS OF FACT

1.  Competent medical evidence of a current diagnosis of a 
back disorder has not been presented.  

2.  Residuals of a fracture of the mandible consist of no 
more than subjective complaints of left jaw pain and jaw 
locking, without objective findings of limited motion of 
temporomandibular articulation, interference with mastication 
or speech, or more than slight displacement of the mandible.  



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a back 
disorder, claimed as secondary to service-connected multiple 
right leg fractures, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The criteria for a compensable evaluation for residuals 
of a fracture of the mandible have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 
38 C.F.R. §  4.150, Diagnostic Code 9905 (1992); 38 C.F.R. 
§ 4.150, Diagnostic Codes 9904, 9905 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that there is a duty to assist a veteran in the 
completion of his application for benefits under 38 U.S.C.A. 
§  5103(a) (West 1991), depending on the particular facts in 
each case.  Beausoleil v. Brown, 
8 Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  The facts and circumstances of this case are such 
that no further action is warranted.


Factual Background

Service medical records reflect the veteran suffered a closed 
fracture of the right tibia and fibula and a right femur 
fracture in November 1988.  The records also reflect the 
veteran suffered a comminuted fracture of the mandible in 
December 1987.  A March 1989 clinical record reflects a 
complaint of back pain after cast removal and an assessment 
of back pain probably secondary to use of leg out of plaster.  
Complaints of intermittent back pain were also noted in a 
February 1990 clinical record.  

Upon VA examination dated in September 1990, mild dorsal 
scoliosis was noted.  The report is silent for complaints 
relevant to the back or jaw.  

Relevant VA treatment records dated from 1990 to 1993 reflect 
a complaint of low back pain in January 1991.  An assessment 
of healed fractures within acceptable limits was noted.  

A VA examination dated in February 1993 reflects relevant 
complaints of back pain and a locking jaw.  It was noted that 
the veteran's gait was within normal limits and without 
significant limp.  An impression of status posts pedestrian 
versus motor vehicle accident with healed fractures of the 
femur and right tibia was noted.  It was also noted there was 
no clinical difference in limb length as well as no 
radiographic evidence of post-traumatic degenerative changes 
of the right knee, right ankle, or hip.  A valgus deformity 
of a minimal degree from the healed tibia fracture was noted.  

At his March 1996 hearing before a member of the Board, the 
veteran testified that his leg was not properly repaired and 
threw his back out.  (Transcript, page 2).  The veteran 
stated that one leg was longer than the other and that he had 
experienced lower back pains since breaking his leg.  
(Transcript, page 3).  The veteran also reported stiffness in 
his back as well as muscle spasm.  (Transcript, pages 4-5).  
The veteran testified that he had twitching in his face and 
his jaw tired quickly.  (Transcript, page 7).  He stated that 
his bite was off, that his jaw had been wired crooked, and 
that his jaw locked.  (Transcript, pages 8-9).  

VA treatment records dated from 1996 to 1998 reflect a 
complaint of back pain in August 1997.  

Upon VA orthopedic examination dated in April 1999, the 
veteran complained of intermittent upper and lower back pain.  
The frequency of the pain was noted as not known.  No 
radicular pain was noted from the upper back to the lower 
back.  The veteran also complained of pain in the neck, right 
shoulder, hip, knee, ankle, and foot.  The veteran described 
his pain as dull and sharp with aggravating factors of 
prolonged standing.  Measurements of leg lengths were noted 
as 109 centimeters on the right and 108 centimeters on the 
left.  A slight limp favoring the right lower extremity was 
noted.  Heel and toe walking were noted as normal with slight 
external rotation of the right lower extremity.  The examiner 
noted no scoliosis.  Palpation of the paravertebral muscles 
revealed no muscle spasm or tenderness.  Percussion over the 
spinous processes did not produce any pain in the cervical 
spine.  It was also noted the veteran did not express any 
pain upon reaching the extremes of range of motion.  The 
examiner noted the veteran had full flexion, extension, 
lateral bending, and rotation in the back and lower 
extremities.  Radiographic reports revealed normal lordosis 
and no degenerative changes in the lumbar spine.  Slight 
convexity toward the right was noted.  

Diagnoses of residual valgus malunion of a right tibia/fibula 
fracture, degenerative arthritis of the right knee, and 
residuals of a fracture of the right femur were noted.  The 
examiner noted the veteran had slight external rotation of 
the right lower leg and walked with external rotation.  The 
examiner further noted that with the exception of this 
deformity, there were no positive objective findings at that 
time with regard to the back, hips, and feet.  It was also 
noted there were no neurological deficits.  X-rays of the 
lumbar spine were noted as fairly normal.  Finally, the 
examiner opined that based upon his clinical examination of 
the back, hips, and feet, as well as x-rays, there were no 
pathological findings at that time, and the veteran's 
subjective complaints of pain in the back, hips, and feet 
were not supported by any positive objective findings.  

Upon VA dental examination dated in April 1999, the veteran 
complained of left jaw pain with eating and jaw locking upon 
wide opening, eating, or kissing.  The veteran also reported 
a nocturnal jaw clenching habit.  It was noted that the 
veteran denied difficulty with his tongue, taste, lip 
movement, or teeth.  He also denied any significant headache 
with jaw pain or any actual temporomandibular joint pain.  
Upon physical examination, maximum opening was noted as 50 
millimeters, overbite was zero millimeters, and overjet was 
zero millimeters.  Lateral shifting was noted as 8 
millimeters to the right and 8 millimeters to the left.  
Protrusion at the midline was noted at 7 millimeters.  All 
ranges were painlessly performed.  The examiner noted there 
was no deviation or deflection with mandibular motion.  It 
was noted that a mild left opening click occurred at 50 
millimeters as the condyle reached the apex of the articular 
eminence.  Auscultation of the right temporomandibular joint 
did not reveal any abnormal joint sounds.  

The examiner noted that despite numerous attempts and various 
maneuvers, the veteran's jaw-locking complaint could not be 
reproduced.  Diminished vibratory sense over the area of the 
left mental nerve foramen was noted.  Palpation of the 
muscles of mastication was unremarkable and the 
temporomandibular joints were not painful upon examination.  
A bilateral oblique mandible series was noted as normal.  The 
examiner noted the surgical wire in the left mandible was 
shown to the veteran with reassurance of its benign status.  
A diagnosis of residuals of a fracture of the mandible was 
noted.  The examiner noted the nature of the left 
temporomandibular joint locking was explained to the veteran 
and the role of his malocclusion was explained as it related 
to his complaint of a "shifting bite."  The examiner noted 
the veteran's clinical presentation was quite benign and 
there was no clinically significant pathology underlying his 
jaw complaint.  The examiner noted that although the left jaw 
pain was not present upon examination, it sounded myofascial 
in nature and might be reflective of the veteran's jaw 
clenching habit.  

Analysis

I.  Back Disorder

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1131 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d) (1999).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (1999).  In 
order to show that a disability is proximately due to or the 
result of a service-connected disease or injury, the veteran 
must submit competent medical evidence showing that the 
disabilities are causally-related.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  

However, in making any claim for service connection, the 
veteran has the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on it own or capable of 
substantiation."  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If a well-grounded claim has not been presented, 
the veteran's appeal fails as to that claim, and VA is under 
no duty to assist him in any further development of that 
claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. at 
81 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of the incurrence or 
aggravation of a disease or injury in service (or as the 
result of a service-connected condition) supported by lay or 
medical evidence; and of a nexus between the in-service (or 
service-connected) injury or disease and the current 
disability (medical evidence).  Caluza v.  Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Following a thorough review of the evidence of record, the 
Board concludes that service connection for a back condition, 
claimed as secondary to service-connected multiple right leg 
fractures, is not warranted.  

Although the record reflects some complaints of back pain, 
the record is silent for competent medical evidence of a 
current diagnosis of a back disorder.  In fact, upon VA 
orthopedic examination dated in April 1999, the examiner 
noted the veteran's subjective complaints of pain in the 
back, hips, and feet were not supported by any objective 
findings.  The Board also notes that even assuming the record 
was sufficient to establish a current back disorder, the 
veteran has failed to present competent medical evidence 
showing that a back disorder is related to his service-
connected multiple right leg fractures.  

Unfortunately, the claim of entitlement to service connection 
for a back disorder, claimed as secondary to multiple right 
leg fractures, is supported solely by the contentions of the 
veteran.  However, the Court has made it clear that a lay 
party is not competent to provide probative evidence as to 
matters requiring expertise regarding specialized medical 
knowledge, skill, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1994).  Consequently, the 
veteran's lay assertion that he suffers from a back disorder 
caused or aggravated by his service-connected right leg 
fractures is neither competent nor probative of the issue in 
question.  While the veteran is competent to testify as to 
symptomatology, he is not competent to diagnose his own 
disability or its etiology.  See Cromley v. Brown, 
7 Vet. App. 376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 
16 (1993); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Fluker v. Brown, 5 Vet. App. 296, 299 (1993); Moray v. Brown, 
5 Vet. App. 211, 214 (1993); Cox v. Brown, 5 Vet. App. 93-95 
(1993); and Clarkson v. Brown, 4 Vet. App. 565, 657 (1993).

Thus, in the absence of competent medical evidence of a 
current diagnosis of a back disorder or of a nexus between a 
current disability and service or a service-connected 
disability, the claim for service connection for a back 
disorder is not well grounded and must be denied.  Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).

II.  Residuals of Fracture of the Mandible

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  These regulations include 38 C.F.R. 
§§ 4.1 and 4.2 (1999) which require the evaluation of the 
complete medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

Malunion of the mandible is rated pursuant to 38 C.F.R. 
§ 4.150, Diagnostic Code 9904 (1999).  Pursuant to that 
regulation, a noncompensable evaluation is warranted for 
slight displacement.  Moderate displacement warrants a 10 
percent evaluation and severe displacement warrants a 20 
percent evaluation.  It is noted that the rating is dependent 
upon degree of motion and relative loss of masticatory 
function.  

VA regulations also establish criteria for the evaluation of 
limited motion of temporomandibular articulation.  Pursuant 
to 38 C.F.R. § 4.150, Diagnostic Code 9905 (1999), an inter-
incisal range of zero to 10 millimeters warrants a 40 percent 
evaluation.  An inter-incisal range of 11 to 20 millimeters 
warrants a 30 percent evaluation.  A 20 percent evaluation is 
warranted for an inter-incisal range of 21 to 30 millimeters.  
An inter-incisal range of 31 to 40 millimeters warrants a 10 
percent evaluation.  A range of lateral excursion of zero to 
4 millimeters warrants a 10 percent evaluation.  It is noted 
that ratings for limited inter-incisal movement shall not be 
combined with ratings for limited lateral excursion.  

The Board notes that the Court has held that where the law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the VA Secretary to 
do otherwise and the Secretary did so.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Portions of the rating criteria 
regarding dental and oral conditions were revised effective 
February 17, 1994.  The veteran originally filed his claim 
for an increased evaluation in May 1993.  The criteria 
regarding malunion of the mandible were not revised; however, 
the criteria regarding limited motion of temporomandibular 
articulation were revised.  Thus, the Board must consider 
both the old and the new criteria for that diagnostic code.

Pursuant to the criteria in effect prior to February 17, 1994 
regarding limited motion of temporomandibular articulation, 
motion limited to 1/4 inch (6.3 millimeters) warrants a 40 
percent evaluation.  A 20 percent evaluation is warranted for 
motion limited to 1/2 inch (12.7 millimeters).  Any definite 
limitation interfering with mastication or speech warrants a 
10 percent evaluation.  38 C.F.R. § 4.150, Diagnostic Code 
9905 (1992).

A review of the relevant evidence of record reflects no 
competent medical evidence  of compensable limited motion of 
the temporomandibular articulation.  In the absence of 
competent medical evidence of a limited inter-incisal range 
of 31 to 40 millimeters or less, or a limited lateral 
excursion of zero to 4 millimeters, a compensable evaluation 
pursuant to 38 C.F.R. § 4.150, Diagnostic Code 9905 (1999) is 
not warranted.  The record is further silent for competent 
medical evidence of any limitation interfering with 
mastication or speech, or of motion limited to 1/2 inch or 
less.  In the absence of such evidence, a compensable 
evaluation under 38 C.F.R. § 4.150, Diagnostic Code (1992) is 
also not warranted.  

Additionally, the record is silent for competent medical 
evidence of moderate or severe displacement of the mandible.  
Upon VA dental examination dated in April 1999, the examiner 
noted lateral shifting to the right of 8 millimeters and to 
the left of 8 millimeters.  It was noted there was no 
deviation or deflection of mandibular motion.  The examiner 
noted the veteran's clinical presentation was benign and 
there was no clinically significant pathology underlying his 
jaw complaint.  Thus, in the absence of competent medical 
evidence of moderate or severe displacement of the mandible 
or relative loss of masticatory function, a compensable 
evaluation pursuant to 38 C.F.R. § 4.150, Diagnostic Code 
9904 is not warranted.  




ORDER

Entitlement to service connection for a back disorder, 
claimed as secondary to service-connected multiple right leg 
fractures, is denied.

Entitlement to a compensable evaluation for residuals of a 
fracture of the mandible is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

